Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 1 of 20




             EXHIBIT A
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 2 of 20
                                                                          Electronically Filed
                                                                          2/23/2021 11:43 AM
                                                                          Steven D. Grierson
                                                                          CLERK OF THE COURT

 1   CMPL
     ROBERT T. EGLET, ESQ.
 2   Nevada Bar No. 3402
     CASSANDRA S.M. CUMMINGS, ESQ.
 3   Nevada Bar No. 11944                                            CASE NO: A-21-829905-C
     EGLET ADAMS
 4   400 S. Seventh St., Suite 400                                            Department 15
     Las Vegas, NV 89101
 5   (702) 450-5400; Fax: (702) 450-5451
     eservice@egletlaw.com
 6
 7   MATTHEW L. SHARP, ESQ.
     Nevada Bar No. 4746
 8   MATTHEW L. SHARP, LTD.
     432 Ridge Street
 9   Reno, NV 89501
10   (775) 324-1500; Fax: (775) 284-0675
     Attorneys for Plaintiff
11
12
13
14
                                             DISTRICT COURT
15
                                     CLARK COUNTY, NEVADA
16
17     ELIZABETH GARRIDO, individually and on
       behalf of all those similarly situated,                   Case No.:
18
                                                                 Dept. No.:
19                              Plaintiff,
       vs.
20                                                                            COMPLAINT
       FARMERS AUTOMOBILE INSURANCE
21
       ASSOCIATION, FARMERS INSURANCE                               REQUEST FOR BUSINESS
22     EXCHANGE, DOES 1 through 10.                                       COURT
                         Defendants.
23                                                                        EXEMPT FROM
24                                                                        ARBITRATION

25                                                                     Jury Trial Demanded
26
27           Plaintiff, Elizabeth Garrido, by and through undersigned counsel and on behalf of herself
28   and all other similarly situated, hereby submits this Class Action Complaint against Defendants,
     Farmers Automobile Insurance Association, Farmers Insurance Exchange (hereinafter




                                 Case Number: A-21-829905-C
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 3 of 20




 1   collectively “Farmers”), and DOES 1 through 10.
 2
                                          I.     INTRODUCTION
 3
        1. This action seeks class-wide relief for Defendant Farmers’ failure to provide and charge
 4
     a fair and appropriate insurance premium and to provide premium reduction to its Nevada
 5
     automobile insurance policyholders amid the COVID-19 pandemic.
 6
        2. Plaintiff brings this action on behalf of herself and on behalf of all Nevada residents who
 7
     held automobile insurance policies through Farmers as of March 1, 2020, and who have thereafter
 8
     continued to be Farmers automobile policyholders.
 9
        3. Plaintiff and the class, along with everyone in this country, have faced substantial life
10
     changes since March 1, 2020 because of the COVID-19 pandemic, including reduced driving
11
     time and miles. The reduction of driving time and miles driven reduces the risk associated with
12
     insuring Plaintiff and the class members’ vehicles. Farmers has not taken the appropriate action
13
     to reduce Plaintiff and the class members’ premiums to accurately reflect the decreased risk.
14
15                                             II.   PARTIES
16      4. Plaintiff, Elizabeth Garrido, is a resident of the State of Nevada, and a current automobile
17   insurance policyholder of Farmers.
18      5. Defendant Farmers Automobile Insurance Association is an Illinois company, with offices
19   located at 2505 Court Street, Pekin, Illinois, 61558.
20      6. Defendant, Farmers Insurance Exchange is a California company, with offices located at
21   6301 Owensmouth Avenue, Woodland Hills, California, 91367.
22      7. Collectively, Defendants are part of the Farmers family of companies, licensed in Nevada
23   to sell automobile insurance policies within the State of Nevada.
24      8. Defendants DOE 1 through 10 are insurance companies that fall within the Farmers
25   umbrella that provide policies of automobile insurance to Nevada residents.
26      9. That the true names and capacities, whether individual, corporate, associate, or otherwise,
27   of the Defendants herein designated as DOE are unknown to Plaintiff at this time, and we
28   therefore sue said Defendants by fictitious names. Plaintiff alleges that each named Defendant
                                                      2
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 4 of 20




 1   herein designated as DOE is negligently, willfully, contractually, or otherwise legally responsible
 2   for the events and happenings herein referred to and proximately caused damages to Plaintiff as
 3   herein alleged. Plaintiff will seek leave of Court to amend this Complaint to insert the true names
 4   and capacities of such Defendants when same have been ascertained and will further seek leave
 5   to join said Defendant in these proceedings. Plaintiff believes each Defendant named as DOE was
 6   responsible for contributing to Plaintiff’s damages as set forth herein.
 7
                                   III.   JURISDICTION AND VENUE
 8
        10. That exercise of jurisdiction by this Court over each and every Defendant in this action is
 9
     appropriate because each and every Defendant has done, and continues to do business in the State
10
     of Nevada, and contracted with Nevada residents, breached contracts with Nevada residents, and
11
     violated Nevada laws.
12
        11. Farmers is an insurance company licensed to do business in Nevada, and it sells
13
     automobile insurance to Nevada residents and charges and collects premiums from those
14
     residents.
15
        12. Farmers sold a Nevada insurance policy to Plaintiff where she resides in Clark County,
16
     Nevada.
17
        13. That exercise of jurisdiction by this Court is further appropriate where Plaintiff resides in
18
     the County of Clark, State of Nevada.
19
        14. That this Court has jurisdiction over the subject matter of this action. That exercise of the
20
     jurisdiction by this Court over Farmers in this action is appropriate because Farmers has done,
21
     and continues to do, business in the State of Nevada, and committed the wrongdoings alleged in
22
     this Complaint in the State of Nevada. Additionally, this Court has jurisdiction over the claims
23
     alleged herein as they arise out of contracts entered into with Nevada residents and Farmers’
24
     actions violate Nevada law.
25
26       IV.      FACTUAL BACKGROUND APPLICABLE TO THE PROPOSED CLASS
27      15. Farmers is a prolific underwriter of automobile insurance in Nevada.
28

                                                      3
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 5 of 20




 1       16. On information and belief, and throughout the entirety of the COVID-19 pandemic,
 2   Farmers has enjoyed a substantial share of the auto insurance market in Nevada. At all times
 3   relevant to this case, Farmers has derived substantial revenues and profits from the sale of
 4   automobile insurance to Nevada residents, including Plaintiff, and all others similarly situated.
 5
                                    V.     GENERAL ALLEGATIONS
 6
         17. Coronavirus disease 2019 (“COVID-19”), is a novel, virus-borne, and potentially deadly
 7
     illness that impacts various systems within the body of those infected with the disease. Since its
 8
     emergence in late 2019, it has spread rapidly across the globe, reaching pandemic levels. On
 9
     January 20, 2020, it was declared a “public health emergency of international concerns” by the
10
     World Health Organization. A week later, the U.S. Secretary of Health and Human Services
11
     declared the virus a public health emergency in the United States.
12
         18. COVID-19 is highly contagious and appears capable of spreading exponentially through
13
     transmission by persons who are symptomatic, asymptomatic, or pre-symptomatic.
14
         19. As of the date of this complaint, the U.S. Centers for Disease Control and Prevention has
15
     recorded over 28 million cases of COVID-19, and over 497,000 COVID-related deaths in the
16
     U.S. alone.
17
         20. The State of Nevada suffered over 4,700 COVID-related deaths as of the date of this
18
     Complaint. 1
19
         21. On March 12, 2020, Nevada Governor Steve Sisolak issued the Declaration of Emergency
20
     for COVID-19. 2 In that declaration, the Governor “determined that the State of Nevada is
21
     experiencing events that require a coordinated response for the health and safety of the public.” 3
22
     The declaration “will remain in effect until the Chief Medical Officer notifies the Governor that
23
     the health event has been abated and the Governor issues an order terminating the emergency.” 4
24
25
26   1
       https://nvhealthresponse.nv.gov/ (last visited February 22, 2021).
     2
        https://gov.nv.gov/News/Emergency_Orders/2020/2020-03-12_-_COVID-19_Declaration_of_Emergency/ (last
27   visited January 28, 2021).
     3
       Id.
28   4
       Id.

                                                       4
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 6 of 20




 1       22. On March 15, 2020, Governor Sisolak issued the COVID-19 Declaration of Emergency
 2   Directive 001 closing all “public, community, and private K-12 schools in the state” until the
 3   Order is rescinded. 5
 4       23. On March 19, 2020, Governor Sisolak issued COVID-19 Declaration of Emergency
 5   Directive 002 closing all in-person gaming establishments. 6
 6       24. On March 20, 2020, Governor Sisolak issued COVID-19 Declaration of Emergency
 7   Directive 003 closing all “non-essential businesses” that promote social gatherings and prolonged
 8   interactions between individuals where risk of transmission is high. 7 These businesses included
 9   recreation centers, clubhouses, nightclubs, movie theaters, massage parlors, adult entertainment
10   establishments, brothels, live entertainment venues, gyms and studios, and aesthetic services (i.e.
11   beauty shops, tanning salons, wax salons). 8
12       25. On March 24, 2020, Governor Sisolak issued COVID-19 Declaration of Emergency
13   Directive 007, which stated that “[t]he Nevada general public shall not gather in groups of ten or
14   more in any indoor or outdoor area,” and directing local governments to limit the general public’s
15   use of “recreational equipment, including, without limitation, playground equipment, basketball
16   courts, volleyball courts, baseball fields, beaches, or football fields, in a manner that causes the
17   congregation of ten or more persons.” 9
18       26. On November 10, 2020, Governor Sisolak once again urged all Nevadans to restrict their
19   activities outside the home to only those essential activities for two (2) weeks, dubbed “Stay at
20   Home 2.0.” This request is a direct result of the rising numbers of COVID-19 infections within
21   the State. The Governor warned that, if the infection numbers do not decrease, the State will likely
22   be subject to another mandatory shut-down.
23
24   5
       https://gov.nv.gov/News/Emergency_Orders/2020/2020-03-15_-_COVID-
     19_Declaration_of_Emergency_Directive_001/ (last visited January 28, 2021).
25   6
       https://gov.nv.gov/News/Emergency_Orders/2020/2020-03-18_-_COVID-
     19_Declaration_of_Emergency_Directive_002/ (last visited January 28, 2021).
26   7
       https://gov.nv.gov/News/Emergency_Orders/2020/2020-03-20_-_COVID-
     19_Declaration_of_Emergency_Directive_003_(Attachments)/ (last visited January 28, 2021).
27   8
        Id.
     9
       https://gov.nv.gov/News/Emergency_Orders/2020/2020-03-24_-_COVID-
28   19_Declaration_of_Emergency_Directive_007_(Attachments)/ (last visited January 28, 2021).

                                                          5
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 7 of 20




 1         27. The practical effect of the COVID-19 crisis and the State of Nevada’s response thereto
 2   has been to dramatically reduce the vehicle traffic on Nevada’s roads. With non-essential
 3   businesses and schools closed as well as the limitation on the size of gatherings and people forced
 4   to remain at home due to the public health crisis, Nevada residents have been driving less
 5   frequently and shorter distances.
 6         28. Vehicular traffic throughout Nevada has been greatly reduced during the COVID-19
 7   pandemic. For example, in April 2020, the vehicular traffic at the Nevada-California border was
 8   sixty-six percent (66%) lower than it was in April 2019. Traffic volumes decreased between sixty
 9   percent (60%) to seventy percent (70%) compared to the same time periods in 2019. These
10   reductions have been statewide.
11         29. With fewer people driving fewer miles, there are fewer automobile accidents and,
12   therefore, fewer automobile insurance claims. The COVID-19 pandemic has thus led to a
13   dramatic reduction in automobile insurance claims by Nevada residents. For example, there was
14   a sixty percent (60%) reduction in automobile accidents in Southern Nevada in March 2020 from
15   the prior year. This significant drop in driving, collisions, and automobile insurance claims during
16   the pandemic will almost certainly continue for the foreseeable future, and for as long as the
17   COVID-19 crisis continues.
18         30. In particular, the COVID-19 pandemic has led to a dramatic reduction in the number of
19   Nevada automobile insurance claims that have been submitted and will be submitted to Farmers.
20         31. Insurance companies have provided varying forms of premium refunds or credits during
21   the COVID-19 pandemic ranging from nothing at all to the 35% CHUBB provided to its insureds.
22   These refunds or credits are arbitrary and inconsistent in amount and duration. In fact, the only
23   consistency among the refunds or credits is that they are arbitrary and capricious, as well as
24   insufficient to provide fair, actual, and meaningful relief to the insureds as illustrated in the
25   following table:
26   ///
27   ///
28   ///

                                                      6
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 8 of 20




 1    Insurance Company               Quantity                        Duration
      Acuity                          $50 - $100 one time refund      One time
 2                                    (amount depends on the
                                      number of insured vehicles)
 3    Allstate                        15% discount                    2 months (April & May
 4                                                                    2020)
      Farmers Insurance               25% credit for 1 month and      2 months (April & May
 5                                    15% for 1 month                 2020)
 6    Geico                           15% credit                      For an entire policy, but
                                                                      ONLY upon insurance
 7                                                                    renewal between April 8 –
                                                                      Oct 7, 2020.
 8    Liberty Mutual                  15% refund                      2 months (April & May
 9                                                                    2020)
      Nationwide                      $50                             One time
10    Progressive                     20% credit                      2 months (April & May
11                                                                    2020)
      State Farm                      25% credit                      3 months (March – May
12                                                                    2020)
      Travelers                       15% credit                      3 months (April - June 2020)
13
      USAA                            20% credit for 3 months then    5 months (March – July
14                                    reduced to a 10% credit for 2   2020)
                                      months
15
16
         Though each insurance provider represented to its insureds that it understood the challenges
17
     individuals are facing during the COVID-19 pandemic and presented that fair refunds and credits
18
     were being issued, yet, none of them offered any meaningful relief that actually reflects the
19
     reduction in cars on the road and reduced driving during the pandemic.
20
         A. Farmers’ Wrongdoing
21
         32. Personal insurance rates are set to cover future expected claims and expenses. Auto
22
     insurers, including the Defendant Farmers, develop such rates by extrapolating from recent
23
     historical experience with premium payments, claims submitted, claim settlement expenses, and
24
     non-claim selling and administrative expenses, and then projecting future claims and costs from
25
     that data.
26
         33. Under Nevada law, Defendant Farmers may not charge an insurance premium that is
27
     excessive.
28

                                                    7
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 9 of 20




 1      34. A premium is based, in part, upon what Defendant Farmers anticipates for future claims
 2   payments both in severity and frequency, and premiums are calculated based upon the extent of
 3   the insured’s normal driving routine.
 4      35. As a result of COVID-19 restrictions, the frequency and severity of claims incurred by
 5   Farmers were dramatically reduced and significantly less than what was anticipated when the
 6   premium was charged.
 7      36. As a result of COVID-19 restrictions, Farmers insureds drove significantly less than what
 8   was anticipated by Farmers when it developed the premium. As an example, Plaintiff’s driving
 9   time and mileage has been, and continues to be, greatly reduced because of the COVID-19
10   pandemic.
11      37. As a result of COVID-19 restrictions, Farmers has and will incur significantly less
12   expenses in claim payments than what was anticipated when the premium was charged.
13      38. As a result of COVID-19 restrictions, Farmers has charged and collected an excessive
14   premium to its insureds in the past and into the future.
15      39. Farmers is aware that it cannot charge an excessive premiums, and it has an affirmative
16   duty under law to return any excessive premiums that was collected.
17      40. Many auto insurers have provided what the industry refers as “premium relief” to their
18   policyholders, but the so-called “relief” is actually designed to allow insurers to retain excessive
19   premium in light of COVID-19 restrictions.
20      41. Farmers knows that the premiums it charged and collected following COVID-19
21   restrictions is grossly excessive.
22      42. Specifically, in statements posted on its website (and still shown on the website as of the
23   filing of this Complaint), Farmers provided a premium credit of twenty-five percent (25%) for
24   the month of April 2020 and fifteen percent (15%) for the month of May 2020.
25      43. This premium credit is inadequate such that even if the credit is applied to Plaintiff and
26   those similarly situated, the Plaintiff has paid and will continue to pay a grossly excessive
27   premium.
28

                                                      8
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 10 of 20




 1      44. This premium credit is designed to allow Farmers to retain a grossly excessive premium
 2   and to continue charging a grossly excessive premium into the future.
 3      45. Farmers has and will continue to receive a windfall as a result of, the COVID-19
 4   pandemic.
 5      46. Farmers, has continued to retain the excessive premium Plaintiff, and those similarly
 6   situated, have paid and will pay into the future.
 7
                                VI.    CLASS ACTION ALLEGATIONS
 8
        47. Elizabeth Garrido brings this action on behalf of herself and all others similarly situated,
 9
     as representatives of the following proposed class: All Nevada residents who were automobile
10
     insurance policyholders of Defendant Farmers as of March 1, 2020, and who have thereafter
11
     continued to be Farmers automobile insurance policyholders.
12
        48. Numerosity: Upon information and belief, Plaintiff alleges that the total number of Class
13
     members is dispersed across the State of Nevada. Consequently, joinder of the individual Class
14
     members would be impracticable. While the exact number of Class members is unknown to
15
     Plaintiff at this time, and can only be ascertained through appropriate discovery, Plaintiff believes
16
     that there are thousands of members in the proposed Class such that the disposition of the
17
     individual claims of the respective Class members through this Class action will benefit both the
18
     parties and this Court, and will facilitate judicial economy.
19
        49. Ascertainability: The Class is ascertainable because, on information and belief, each Class
20
     member who holds a policy for automobile insurance through Farmers that was active as of March
21
     1, 2020, is kept and stored in Farmers’ electronic database and records.
22
        50. Typicality: Plaintiff’s claims are typical of the members of the Class. The claims of
23
     Plaintiff and the members of the Class are based on the same legal theories and arise from the
24
     same conduct. As such, the claims of the Plaintiff and the Class rise and fall together and are
25
     typical of one another.
26
        51. Common Questions of Fact and Law Predominate: Judicial determination of the common
27
     legal and factual issues essential to this case would be far more efficient and economical as a class
28

                                                         9
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 11 of 20




 1   action than in piecemeal individual determinations. There is no plain, speedy, or adequate remedy
 2   other than by maintenance of this lawsuit as a class action because individual actions for premium
 3   refunds are relatively small, making it economically infeasible for Class Members to pursue
 4   remedies individually. The prosecution of separate actions by individual Members of the Class,
 5   even if theoretically possible, would create a risk of inconsistent or varying adjudications with
 6   respect to the individual Class Members against Defendants and would establish incompatible
 7   standards of conduct for the Defendants. There are several questions of law or fact common to
 8   all Class members including, but not limited to:
 9              a. Whether each member of the proposed class was a policyholder under an existing
10                  Farmers automobile insurance policy as of March 1, 2020, and has since continued
11                  to be a Farmers policyholder;
12              b. Whether Farmers has charged each member an excessive premium following
13                  COVID-19 restrictions;
14              c. Whether each member of the proposed class has been offered or provided with the
15                  inadequate premium reduction described in paragraph 42 above;
16              d. Whether the fairness and/or reasonableness of Farmers’ program of premium
17                  reduction, as described above, is governed by the terms of its automobile policies
18                  and Nevada law;
19              e. Whether Farmers’ offer or provision of premium reduction, as described in
20                  paragraph 42 above, constitutes an unfair or deceptive act or practice;
21              f. Whether Farmers implemented its offer of premium reduction, as described in
22                  paragraph 42 above, with the expectation that others would rely upon any
23                  misrepresentation, or any concealment or omission of material fact, subsumed
24                  within such offer;
25              g. Whether Farmers’ program of premium reduction, as described in paragraph 42
26                  above, is unfair and/or unreasonable;
27
28

                                                    10
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 12 of 20




 1              h. Whether Farmers’ program of premium reduction, as described in paragraph 42
 2                  above, constitutes a breach of the implied covenant of good faith and fair dealing
 3                  contained in each of the company’s Nevada automobile insurance policies;
 4              i. Whether Farmers’ program of premium reduction, as described in paragraph 42
 5                  above, results in a violation of Nevada law; and
 6              j. Whether Farmers owes greater COVID-related premium reduction to its Nevada
 7                  automobile insurance policyholders.
 8      52. Adequacy of Representation: Plaintiff is an adequate representative of the Class because
 9   her interests do not conflict with the interests of the other members of the Class. Plaintiff will
10   fairly, adequately, and vigorously represent and protect the interests of the members of the Class
11   and has no interests antagonistic to the members of the Class. Plaintiff has retained counsel who
12   are competent and experienced in the prosecution of complex consumer class action litigation.
13   Plaintiff’s attorneys have the resources, expertise, and experience to prosecute this action, and do
14   not have knowledge of any conflicts among the members of Plaintiff’s Class, or any conflicts
15   between the Class and Plaintiff’s attorneys.
16      53. Superiority: The class action is superior to other available methods for the fair and
17   efficient adjudication of this controversy because: (a) the prosecution of a multitude of separate
18   actions would be inefficient and wasteful of judicial resources; (b) the members of the Class may
19   be scattered throughout Nevada and are not likely to be able to enforce their rights unless this
20   action is maintained as a class action; (c) the issues raised can be more fairly and efficiently
21   resolved in the context of a single action rather than through piecemeal litigation in the context
22   of separate actions; (d) the resolution of litigation in a single forum will avoid the danger and
23   resultant confusion of possible inconsistent determinations; (e) the prosecution of separate actions
24   would create the risk of inconsistent or varying adjudications; (f) Defendants have acted and will
25   act on grounds applicable to all Class members; (g) individual Class members’ premium refund
26   claims are relatively small and the expense and burden of individual litigation makes it impossible
27   for Class members to individually redress the wrongs done to them; and (h) questions of law
28

                                                     11
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 13 of 20




 1   and/or fact common to the Class, especially on issues of liability, predominate over any individual
 2   question.
 3
                                     VII.    CAUSES OF ACTION
 4
                                        FIRST CAUSE OF ACTION
 5
                               Declaratory Relief Pursuant to NRS 30.040
 6
        54. Plaintiff, Elizabeth Garrido, on behalf of herself and all others similarly situated, repeats
 7
     and incorporates by reference the allegations set forth in paragraphs 1 through 53 above.
 8
        55. Farmers has charged an excessive premium following COVID-19 restrictions.
 9
        56. Farmers’ program of premium reduction, as described in paragraph 42 above, continues
10
     to unlawfully deprive its Nevada automobile insurance policyholders of the full and fair COVID-
11
     related premium relief to which they are entitled.
12
        57. Farmers’ program of premium reduction, as described in paragraph 42 above, is designed
13
     to secure for Farmers, and has secured and will continue to secure for Farmers, an unfair windfall
14
     at the expense of Farmers’ Nevada automobile insurance policyholders.
15
        58. Farmers’ program of premium reduction, as described in paragraph 42 above, is unlawful.
16
        59. An actual controversy of a justiciable nature exists regarding the contractual relationship
17
     between the Plaintiff, on behalf of herself and all others similarly situated, and Farmers,
18
     concerning the parties’ rights and obligations with respect to Farmers’ program of COVID-related
19
     premium reduction.
20
        60. The controversy is of sufficient immediacy to justify the entry of a declaratory judgment
21
     regarding the contracts between the Plaintiff, and all others similarly situated, and Farmers.
22
        61. An actual controversy of a justiciable nature exists regarding Farmers’ statutory
23
     responsibilities to provide automobile insurance and to not charge excessive premiums.
24
        62. An award of declaratory relief by this Court will terminate some or all the existing
25
     controversy between the parties.
26
27
28

                                                     12
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 14 of 20




 1                                   SECOND CAUSE OF ACTION
 2                                             Breach of Contract
 3      63. Plaintiff, Elizabeth Garrido, on behalf of herself and all others similarly situated, repeats
 4   and incorporates by reference the allegations set forth in paragraphs 1 through 62 above.
 5      64. Plaintiff, and Class members, each entered an insurance contract for automobile insurance
 6   with Farmers.
 7      65. The insurance contract is governed by Nevada law.
 8      66. Farmers agreed to charge a premium that was reasonable in relation to the risk and was
 9   not excessive.
10      67. Farmers represents to its insureds that its insurance premiums are intended to provide the
11   insureds with the desired coverage.
12      68. Farmers is aware of that the effects of the COVID-19 pandemic and restrictions materially
13   changed the nature of the risk being insured because there was a material decrease in the claims
14   frequency and severity.
15      69. In light of the change of the risk being insured, the pre-COVID-19 premium is excessive
16   in relation to the COVID-19 risks.
17      70. Plaintiff, and those similarly situated, paid an excessive premium when they paid the
18   premium Farmers charged.
19      71. Farmers breached the insurance contract when it collected an excessive premium from
20   Plaintiff and those similarly situated.
21      72. As a direct result of Farmers’ breach of contract, Plaintiff Elizabeth Garrido, on behalf of
22   herself and all others similarly situated, have been damaged as they paid an excessive premium
23   and will continue to pay an excessive premium into the future.
24      73. As a direct and proximate result of the foregoing and as a result of the breach by
25   Defendants, Plaintiff, and those similarly situated, have sustained damages in an amount
26   exceeding Fifteen Thousand Dollars ($15,000.00).
27
28

                                                      13
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 15 of 20




 1       74. It has been necessary for Plaintiff to retain the services of counsel to represent her, and
 2   those similarly situation, to bring this action, and Plaintiff is entitled to recovery of attorneys’ fees
 3   and costs incurred herein.
 4                                      THIRD CAUSE OF ACTION
 5                Breach of the Covenant of Good Faith and Fair Dealing (Contract)
 6       75. Plaintiff, Elizabeth Garrido, on behalf of herself and all others similarly situated, repeats
 7   and incorporates by reference the allegations set forth in paragraphs 1 through 74 above.
 8       76. Each existing automobile insurance policy Farmers has issued in the State of Nevada
 9   contains an implied covenant of good faith and fair dealing.
10       77. Farmers owes a duty of good faith and fair dealing to Plaintiff and those similarly situated
11   to act in a manner that is faithful to the purpose and spirit of the contract.
12       78. In order to fulfill the purpose and spirit of the contract, Farmers must charge a premium
13   that is reasonable in relation to the risk insured against and is not excessive.
14       79. Farmers is aware that the effects of the COVID-19 pandemic and restrictions materially
15   changed the nature of the risk being insured because there was a material decrease in the claims
16   frequency and severity.
17       80. In light of the change of the risk being insured, the pre-COVID-19 premium is excessive
18   in relation to the COVID-19 risks.
19       81. Plaintiff, and those similarly situated, paid an excessive premium when they paid the
20   premium Farmers charged.
21       82. Farmers has deliberately contravened the intention and spirit of the contract by collecting
22   and retaining the excessive premium.
23       83. Farmers breached its duty of good faith and fair dealing when it collected and collected
24   and retained excessive premiums from Plaintiff and those similarly situated.
25       84. As a direct result of Farmers’ breach of contract, Plaintiff Elizabeth Garrido, on behalf of
26   herself and all others similarly situated, have been damaged as they paid excessive premiums and
27   will continue to do so into the future.
28

                                                        14
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 16 of 20




 1       85. As a direct and proximate result of the foregoing and as a result of the breach by
 2   Defendants, Plaintiff, and those similarly situated, have sustained damages in an amount
 3   exceeding Fifteen Thousand Dollars ($15,000.00).
 4       86. It has been necessary for Plaintiff to retain the services of counsel to represent her, and
 5   those similarly situation, to bring this action, and Plaintiff is entitled to recovery of attorneys’ fees
 6   and costs incurred herein.
 7                                    FOURTH CAUSE OF ACTION
 8                                                 Bad Faith
 9       87. Plaintiff, Elizabeth Garrido, on behalf of herself and all others similarly situated, repeats
10   and incorporates by reference the allegations set forth in paragraphs 1 through 86 above.
11       88. Farmers owes a duty of good faith and fair dealing to Plaintiff, and all others similarly
12   situated insureds, and the duty is imposed by law.
13       89. As part of its duty of good faith and fair dealing, Farmers has a fiduciary-like relationship
14   to Plaintiff and all other similarly situated insureds.
15       90. Under the law, Plaintiff, and all those similarly situated insureds, have the right to expect
16   trust and confidence in the integrity and fidelity of Farmers.
17       91. Farmers contracted with Plaintiff, and all those similarly situated, to provide protection,
18   peace of mind, and security as it relates to their automobile insurance.
19       92. As set forth herein, Farmers, as part of its fiduciary-like duties, cannot charge or retain an
20   excessive premium.
21       93. Farmers has breached its duty of good faith and fair dealing by charging and collecting
22   from Plaintiff, and all those similarly situated, an excessive premium.
23       94. Farmers has acted unreasonably with knowledge and there is no unreasonable basis for its
24   conduct.
25       95. Farmers represented to its customers, including Plaintiff, and all those similarly situated,
26   that it was taking measures to reduce costs to Plaintiff, and all those similarly situated, during the
27   COVID-19 crisis.
28

                                                        15
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 17 of 20




 1       96. Farmers misrepresented the nature of any relief it may offer to its customers, including
 2   Plaintiff, and all those similarly situated.
 3       97. Farmers provided a premium credit of twenty-five percent (25%) for the month of April
 4   2020 and fifteen percent (15%) for the month of May. Plaintiff, and those similarly situated, have
 5   not received any other reduction from Farmers even though COVID-19 continues to wreak havoc
 6   in Nevada 11 months after the emergency declaration and will continue for the foreseeable future.
 7       98. This minimal credit for a limited period is insufficient where driving in the State has
 8   declined between forty percent (40%) and seventy percent (70%) depending on the week.
 9       99. In so doing, Farmers is taking advantage of its insureds, including Plaintiff and those
10   similarly situated, by continuing to collect and charge excessive premiums despite the greatly
11   reduced risk and enjoying substantial profits as a result.
12       100.        Farmers has acted in bad faith in breaching the fiduciary responsibility it owes to
13   Plaintiff and all those similarly situated.
14       101.        Farmers’ actions were not keeping with the relationship of trust and confidence
15   with its insureds, including Plaintiff and all those similarly situated.
16       102.        As a direct and proximate result of the foregoing and as a result of the breach by
17   Defendants, Plaintiff, and those similarly situated, have sustained damages as they have paid and
18   will continue to pay into the future in an amount exceeding Fifteen Thousand Dollars
19   ($15,000.00).
20       103.        Defendants made intentional misrepresentations to their insureds and acted with
21   conscious disregard to the rights of their insureds thus entitling Plaintiff, and all those similarly
22   situated, to an award of punitive damages.
23       104.        It has been necessary for Plaintiff to retain the services of counsel to represent her,
24   and those similarly situation, to bring this action, and Plaintiff is entitled to recovery of attorneys’
25   fees and costs incurred herein.
26
27
28

                                                       16
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 18 of 20




 1                                     FIFTH CAUSE OF ACTION
 2     Violation of Nevada’s Deceptive Trade Practices Act (NRS §§ 598.0903 to 598.0999)
 3      105.        Plaintiff, Elizabeth Garrido, on behalf of herself and all others similarly situated,
 4   repeats, and incorporates by reference the allegations set forth in paragraphs 1 through 104 above.
 5      106.        At all times relevant herein, Defendants violated the Nevada Deceptive Trade
 6   Practices Act, §§ 598.0903 to 598.0999, by representing to its automobile insurance
 7   policyholders that they will receive premium rates based upon risk factors, offering an inadequate
 8   premium reduction in light of the COVID-19 pandemic, and failing to take into consideration the
 9   ongoing decrease in risk due to the decreased volume of vehicle traffic on all roads throughout
10   Nevada.
11      107.        Defendant made false or misleading statements of fact concerning the price and
12   cost of its automobile insurance policies, as set forth above, in violation of NRS 598.0915(13)
13   and otherwise knowingly made false representations in their communications with automobile
14   insurance policyholders regarding the COVID-19 premium reductions described above.
15      108.        In making its offer of premium reduction, Farmers represented to its Nevada
16   automobile insurance policyholders (implicitly, if not explicitly) that such offer is fair and
17   reasonable, when in fact it is neither.
18      109.        In making its offer of premium reduction, Farmers concealed from its Nevada
19   automobile insurance policyholders, or omitted to share with such policyholders, the inadequacy
20   and unfairness of that offer. Farmers engaged in such conduct with the intent that others rely
21   upon such concealment and/or omission.
22      110.        In making its offer of premium reduction, Farmers expressly represented to its
23   Nevada automobile insurance policyholders that its agents are working to support Farmers’
24   insureds during the COVID-19 crisis. This was a misrepresentation of Farmers’ intent as the
25   premium credit was only provided once even though Governor Sisolak’s March 12, 2020
26   emergency declaration has been ongoing for 11 months, and may continue for several months.
27
28

                                                     17
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 19 of 20




 1         111.       As a direct result of Farmers’ conduct, Plaintiff Elizabeth Garrido, on behalf of
 2   herself and all others similarly situated, have been deprived of fair and adequate premiums as
 3   well as COVID-related premium reduction to which they are fairly and lawfully entitled.
 4         112.       As a direct and proximate result of the foregoing and as a result of the breach by
 5   Defendants, Plaintiff, and those similarly situated, have sustained damages in an amount
 6   exceeding Fifteen Thousand Dollars ($15,000.00).
 7         113.       Defendants made intentional misrepresentations to their insureds and acted with
 8   conscious disregard to the rights of their insureds thus entitling Plaintiff, and all those similarly
 9   situated, to an award of punitive damages.
10         114.       It has been necessary for Plaintiff to retain the services of counsel to represent her,
11   and those similarly situation, to bring this action, and Plaintiff is entitled to recovery attorneys’
12   fees and costs incurred herein.
13
                                     VIII.     PRAYER FOR RELIEF
14
              WHEREFORE, Plaintiff, and those similarly situated, pray for relief and damages as
15
     follows, that the court:
16
              A. Determine this action is a proper class action and appoint Plaintiff's representatives
17
                  of the Class under Rule 23 of the Nevada Rules of Civil Procedure;
18
              B. Declare the parties’ rights, duties, status, or other legal relations;
19
              C. Enter the judicial declarations sought by this complaint;
20
              D. Award compensatory damages to Plaintiff, and all others similarly situated, for
21
                  Farmers’ wrongful conduct detailed above;
22
              E. Award punitive damages;
23
              F. Award to Plaintiff, and all others similarly situated, all attorneys’ fees and costs; and
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                        18
Case 2:21-cv-00440-JCM-BNW Document 1-1 Filed 03/17/21 Page 20 of 20




 1       G. Award such other and further relief as this Court deems just and appropriate.
 2       DATED this 23rd day of February, 2021.
 3
     EGLET ADAMS                                  MATTHEW L. SHARP, LTD.
 4
 5
     _______________________________              /s/ Matthew L. Sharp_____________
 6   ROBERT T. EGLET, ESQ.                        MATTHEW L. SHARP, ESQ.
     Nevada Bar No. 3402                          Nevada Bar No. 4746
 7
     CASSANDRA S.M. CUMMINGS, ESQ.
 8   Nevada Bar No. 11944
     Attorneys for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                19
